Title: Enclosure: Statement II, 3 November 1792
From: Jefferson, Thomas
To: Washington, George


Statement II
  
Analysis of the Expences of the U.S. for their intercourse with Foreign nations from July 1. 90. to July 1. 91. and from July 1. 91. to July 1. 92. taken from the accounts of Messrs. Short, Humphreys, Morris, Pinckney & Willinks, Van Staphorsts & Hubbard given in to the Auditor.

1790. July 1.-1791. July 1.
                                                     Contingencies
                                                     viz. Gazettes
                                                     &c to depmt.
                Outfit  Salary.   Secretary  Postage of state print-    Total
                                                     ing, poor sea-     Dol.
Ordinary                                             men &c.
Mr. Short.              4500.     281.74     72.4          248.96      5 103.10
Col. Humphreys. 4500.   1602.73                                        6 102.73
Mr. Carmichael.                                                        3 927.94
Mr. Dumas.                                                             1 505.44
                                                                      16,639.21
Extraordinary
mission to London                                         2000.
 Amsterdam on the subject of loans                         986.18
 Madrid                                                   1195.89
Mr. Cutting special services to American seamen            233.33      4,415.40.
                                          Total                       21,054.61
1791. July 1.-1792. July 1.
Ordinary
                Outfit Salary        Postage Contingencies         Total
Mr. Short       4500.  4500.         68.82.                        9068.82
Col. Humphreys         4500.                171.                   4671.
Mr. Carmichael                                                     4512.20
Mr. Dumas                                                          1528.32
Mr. Morris      9000 1500.            10500.
Mr. Pinckney    9000.  1800.                                      10800
                                                                 41,080.34
Extraordinary
Mission to Amsterdam on subject of loans.            443.43
 Madrid                                              320.
Dyes for medals as presents to foreign
 ministers takg. leave and medals                   1586.32       2,350.75
                                          Total                  43,431. 9


Th: Jefferson

